HAMILTON, Judge,
delivered the following opinion:
A motion was filed to strike out different parts of the complaint, but the parties have agreed as to most of the points raised. There remain, however, two matters for consideration.
1. Paragraph X. of the complaint alleges that by reason of the wrongful, oppressive, and vexatious attachment, and the malicious' suing out of the same without probable cause, the plaintiffs are entitled to exemplary and punitive damages to the amount of $4,000. Defendants raise the point that under the Civil Law such damages cannot be recovered.
It is alleged that this suit is brought under § 1803 of the Porto Eico Civil Code, which is taken in its entirety from § 1902 of the Spanish Civil Code.
The subject is treated by the Spanish commentators under the head of Daños ó perjuicios, of which the former is said to refer to something active, and the latter to its consequences. Excriche, s. v.
The Lex Aquilia of the time of the Koman Eepublic in effect introduced the subject of civil'damages, as distinguished from criminal, into the Eoman Law. The Lex Aquilia in the case of injuries to slaves and animals prescribed the highest value for an antecedent time. Its words damnas esto thus carried a penal element.
The basis of the Lex Aquilia was a wrongful act of the defendant to the property of the plaintiff, but the Praetor in his *197equitable development of Homan Law extended tbis action as an actio utilis to cases where tbe damage was tbe indirect result of defendant’s act. pr. 1 de leg. Aq. (4, 3), etc. Ledlie’s Sobm Institutes of Homan Law, § 85. Tbe actio legis Aquilia applied wbetber tbe defendant was guilty of fraud (dolus) or fault {culpa'). Tbe extension of damages to results of negligence is a more modem conception.
Tbe Lex Aquilia as sucb was not made a part of tbe Spanish Law, but tbe principles are found in Title 15 of tbe 7th Par-tida, and tbis is tbe basis of tbe present Spanish Code.
Under tbe Spanish procedure damages to tbe person injured could be recovered in a proceeding by tbe state for a crime. In this way what amounted to a punishment was united with civil damages in at least some cases arising from fault {culpa). When Porto Rico, however, adopted a Code of Civil Procedure founded upon American principles, tbe civil and criminal results were separated, and tbe legislature, it would seem, has never seen proper to enlarge tbe civil remedy so as to embrace anything besides indemnification alone. Tbis court has neither tbe power nor tbe disposition to extend tbe remedy beyond what is fixed by tbe law. It follows that, as punitive damages cannot be recovered in Porto Rico, tbe motion to strike must be granted.
2. Paragraphs V. and IX. of tbe complaint set up that tbe property of plaintiffs was subject to a mortgage, and that in consequence of tbe attachment in question tbe plaintiffs were rendered unable to redeem it from tbe mortgage and tbe property was sacrificed. Tbe motion to strike these allegations is based upon tbe view that tbe result alleged is not tbe direct consequence of tbe attachment. Manresa calls attention to *198tbe fact that, under the section in question, it must be clear not only that there is a damage, but that this damage is a direct result of the act of the defendant. As a rule every property right is measured by a money standard. Nothing is shown in this case to indicate the store had any greater value for the plaintiffs than for anyone else, and no reason appears why others would not, and did not, bid at the mortgage sale, or why plaintiffs could not induce others to intervene and pay a price higher than the mortgage if the property was worth more than the mortgage. Non constat the result complained of followed rather from the fact that the plaintiffs had no funds than that the property was prevented from realizing its value. It would seem that the damage set up, if it exists, was not the proximate result of the attachment described in the pleading. The motion to strike is, therefore, granted.
It is so ordered.